DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 04/29/2022 has been entered and considered. Upon entering claims 15, 19, 24, 26, 31-32 have been amended.
Claims 15, 24, 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 15, 24 and 31 recite “a converting circuit including a first transistor and a second transistor connected in series such that an emitter of the first transistor is connected to a collector of the second transistor; ….  a converting circuit including a first transistor and a second transistor connected in series such that an emitter of the first transistor is connected to a collector of the second transistor” is unclear because the specification and drawings do not disclose/show a converting circuit including a first transistor and a second transistor connected in series such that an emitter of the first transistor is connected to a collector of the second transistor; ….  a converting circuit including a first transistor and a second transistor connected in series such that an emitter of the first transistor is connected to a collector of the second transistor. For purpose of examination, the limitations will interpret as show in Fig. 2 which show the first and second transistors [221, 222] coupled in series which includes gates coupled to a processor 130, and a Source of the transistor 221 coupled to a Drain of the second transistor 222, a Drain of the first transistor and a source of the second transistor coupled to DC link of a DC/DC converter 200. 
Since claims 16-23, 25-30 and 32-34 depend on claims 15, 24 and 31 and do not cure the deficiencies of claims 15, 24 and 31, they are rejected for the same reason.
Claim 24, lines 3-4 and 12-15 recite “a converting circuit including a first transistor and a second transistor connected in series such that an emitter of the first transistor is connected to a collector of the second transistor; ….  a converting circuit including a first transistor and a second transistor connected in series such that an emitter of the first transistor is connected to a collector of the second transistor”.
Claim 31, lines 15-21 recite “wherein the converting circuit includes a first transistor and a second transistor connected in series such that an emitter of the first transistor is connected to a collector of the second transistor, wherein a collector of the first transistor is connected to the first node of the DC link and an emitter of the second transistor is connected to the second node of the DC link, and wherein a base of the first transistor and a base of the second transistor are connected to the processor.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, lines 3-4, 12-15 recite “a converting circuit including a first transistor and a second transistor connected in series such that an emitter of the first transistor is connected to a collector of the second transistor; ….  a converting circuit including a first transistor and a second transistor connected in series such that an emitter of the first transistor is connected to a collector of the second transistor”.
Claim 16 and 26 recite “wherein the first and second transistors are field effect transistors (FETs).”, claim 19 and 26 depend from claims 15 , 24. 
In claims 15 and 24 recite “a converting circuit including a first transistor and a second transistor connected in series such that an emitter of the first transistor is connected to a collector of the second transistor; ….  a converting circuit including a first transistor and a second transistor connected in series such that an emitter of the first transistor is connected to a collector of the second transistor”. 
They are BJT transistors with base, emitter and collector terminals, how BJTs become FETs. For purpose of examination, claims 15, 26 and 31 will consider as FETs with Gate, Drain and Source terminals as show in Fig. 2.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a converting circuit including a first transistor and a second transistor connected in series such that an emitter of the first transistor is connected to a collector of the second transistor; ….  a converting circuit including a first transistor and a second transistor connected in series such that an emitter of the first transistor is connected to a collector of the second transistor” in lines 3-4 and 12-15 of claims 15 and 24; “wherein the converting circuit includes a first transistor and a second transistor connected in series such that an emitter of the first transistor is connected to a collector of the second transistor, wherein a collector of the first transistor is connected to the first node of the DC link and an emitter of the second transistor is connected to the second node of the DC link, and wherein a base of the first transistor and a base of the second transistor are connected to the processor” in lines 15-21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-18, 20-21, 23-25, 27-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Fahimi et al. (US 2010/0198421), in view of NPL (Output Current Ripple reduction Algorithms for Home Energy Storage Systems, pages 5552-5568, Publication date: 10/22/2013, previously cited).
Regarding claim 15, Fahimi discloses a DC-DC converter [G7, G8 @ Fig. 4] comprising: a DC link having a first node and a second node DC link coupled to  to which solar power is applied [first node and second node of the DC/DC converter (G7, G8) on DC link that coupled to solar power via a DC/DC converter (G3, G4)]; a converting circuit including a first transistor [G7] and a second transistor [G8] connected in series such that an emitter  [Source] of the first transistor [G7] is connected to a collector [Drain] of the second transistor [G8 @ Fig. 4]; and a processor [19] for controlling the converting circuit [par 0025]; a processor [controller D] wherein a collector [Drain] of the first transistor [G7] is connected to the first node of the DC link and an emitter [Source] of the second transistor [G8] is connected to the second node of the DC link [see Fog. 4], and wherein a base of the first transistor and a base of the second transistor are connected to the processor [see Fig. 4, par 0049-0051]. 
Fahimi does not disclose wherein the processor obtains a first signal and a second signal by performing phase conversion on a current signal received from an outside, obtains a frequency of a ripple included in the current signal by using the first signal and the second signal, and generates a control signal, by using the frequency of the ripple to apply it to the converting circuit, and wherein the converting circuit compensates for the ripple by using the control signal.
NPL teaches an energy storage system (ESS) [Fig. 1] includes a grid connected to the ESS in single-phase system, a battery, and controller [see Figs. 3, 7-9], the controller obtains a first signal and a second signal by performing phase conversion on a current signal received from an outside, obtains a frequency of a ripple included in the current signal by using the first signal and the second signal, and generates a control signal, by using the frequency of the ripple to apply it to the converting circuit, and wherein the converting circuit compensates for the ripple by using the control signal [see all document]. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of NPL into that of Fahimi in order to reduce the current ripple in the system.
Regarding claim 16, the combination including NPL further discloses wherein a single-phase inverter for supplying power to a grid is connected to the DC link, and the ripple is generated by the grid [see Figs. 1-2, abstract, pages 5552-5554].  
Regarding claim 17, the combination including NPL further discloses wherein the processor compensates for the ripple by performing synchronous conversion and synchronous inverse conversion by using a frequency corresponding to twice of a frequency of the grid [page 5556-5560].  
Regarding claim 18, the combination including NPL further discloses wherein the control signal includes a pulse width modulation (PWM) signal [see Fig. 3, and pages 5555-5556].  
Regarding claim 20, the combination including Inoue further discloses wherein the converting circuit converts power received from the solar power supply and supplies the converted power to a battery [Fig. 1, par 0022].  
Regarding claim 21, the combination including NPL further discloses wherein the first signal and the second signal are obtained by performing a phase conversion on a ripple included in a current signal received from the battery, and a phase difference between the first signal and the second signal is 90 degrees [page 5559].
Regarding claim 23, the combination including NPL further discloses wherein the grid is a single phase grid being used to deliver a single phase AC power [see Fig. 5].  
Regarding claim 24, Fahimi discloses a DC-DC converter  [G7, G8 @ Fig. 4] comprising: a DC link having a first node and a second node to which solar power is applied [DC link coupled between solar converter (G5-G6), bidirectional battery converter (G7-G8) and inverter (G9-G12), a first node and a second node coupled between DC bus and the battery converter (G7-G8) ]; a converting circuit a first transistor [G7] and a second transistor [G8] connected in series such that an emitter [Source] of the first transistor [G7] is connected to a collector [Drain] of the second transistor [G8]; and a processor [controller D] for controlling the converting circuit [see Fig. 4, par 0049-0051]; wherein a collector [Drain] of the first transistor [G7] is connected to the first node of the DC link and an emitter [Source] of the second transistor [G8] is connected to  the second node of the DC link [see Fig. 4], and wherein a base [Gate] of the first transistor and a base [Gate] of the second transistor [G8] are connected the processor [controller D via a driver circuit @ Fig. 4].
Fahimi does not explicitly discloses wherein the processor receives a frequency of a ripple included in a current signal received from a battery connected to the converting circuit, generates a control signal by performing synchronous conversion and synchronous inverse conversion using the frequency of the ripple, and applies the control signal including a PWM signal to the converting circuit, and wherein the converting circuit compensates for the ripple by using the control signal. 
 NPL teaches an energy storage system (ESS) [Fig. 1] includes a grid connected to the ESS in single-phase system, a battery, and controller [see Figs. 3, 7-9], the controller receives a frequency of a ripple included in a current signal received from a battery connected to the converting circuit, generates a control signal by performing synchronous conversion and synchronous inverse conversion using the frequency of the ripple, and applies the control signal including a PWM signal to the converting circuit, and wherein the converting circuit compensates for the ripple by using the control signal [pages 5552-5568].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of NPL into that of Fahimi in order to reduce the current ripple in the system.
Regarding claim 25, the combination including NPL further discloses, wherein the control signal includes a pulse width modulation (PWM) signal [see Fig. 3, and pages 5555-5556].  
Regarding claim 27, the combination including Inoue further discloses wherein the converting circuit converts power received from the solar power supply and supplies the converted power to a battery [Fig. 1, par 0022].  
Regarding claim 28, the combination including NPL further discloses wherein a phase difference between the first signal and the second signal is 90 degrees [page 5559].  
Regarding claim 30, the combination of Inoue and NPL further discloses wherein a single-phase inverter for supplying power to a grid is connected to the DC link, and the grid is a single phase grid being used to deliver a single phase AC power [par 0024 of Inoue; Figs. 1, 4-5 of NPL].  

Claims 19, 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fahimi et al. and NPL.
Regarding claims 19 and 26, the combination of Fahimi and NPL discloses all limitations of claims 15 and 24 above and further Fahimi discloses the first and second transistors are MOSFETs G7-G8 [par 0049] and NPL discloses the converting circuit includes an IGBT and a second IGBT connected in series [see Fig. 4, page 5560 of NPL], but does not explicitly disclose wherein the first and second transistors are field effect transistors (FETs).  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide the first field effect transistor (FET) and a second FET, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 22, 29 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fahimi et al. and NPL, in view of Lee et al. (KR 20150071508, previously cited).
Regarding claims 22 and 29, the combination of Fahimi and NPL discloses all limitations of claim 15 and 24 above and further NPL teaches the processor performs all pass filtering (APF) on the current signal received from the outside for a preset frequency range, and obtains the first signal and the second signal from a filtered signal [see Fig. 3, page 5559], but does not teach wherein the processor performs band pass filtering on the current signal received from the outside for a preset frequency range, and obtains the first signal and the second signal from a filtered signal. 
Lee teaches a controller 430 [Fig. 4] performs band pass filtering [400] on the current signal [IC] received from the outside for a preset frequency range, and obtains the first signal and the second signal from a filtered signal [see Fig. 4, par 0016-0018].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Lee into that of the combination Fahimi and NPL in order to isolate or filter out certain frequencies that lie within a particular band or range of frequencies for operating more efficient.

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over the NPL, in view of Fahimi et al. (previously cited).
Regarding claim 31, NPL discloses a method for controlling a DC-DC converter [Fig. 1,4-5], the method comprising: receiving a current signal from an outside; performing phase conversion on the current signal to obtain a first signal and a second signal having a phase difference of 90 degrees from each other; determining a frequency of a ripple included in the current signal by using the first signal and the second signal; obtaining a control signal for compensating for the ripple by using the frequency of the ripple; and compensating for the ripple by applying the control signal to a converting circuit [see pages 5552-5568], NPL does not explicitly disclose but NPL does not explicitly disclose included in the DC-DC converter, wherein DC-DC converter further comprises: a processor for applying the control signal to the converting circuit; and a DC link having a first node and a second node to which solar power is applied, wherein the converting circuit includes a first transistor and a second transistor connected in series such that an emitter of the first transistor is connected to a collector of the second transistor, wherein a collector of the first transistor is connected to the first node of the DC link and an emitter of the second transistor is connected to the second node of the DC link, and wherein a base of the first transistor and a base of the second transistor are connected to the processor.
Fahimi teaches a renewable sources system [Fig. 4] includes a solar coupled to converter (G5-G6),a buck-boost bidirectional converter (G7-G8) coupled to the converter (G5-G6) on DC bus, a controller D for applying the control signal to the converting circuit [see Fig. 4 par 0049-0051]; a DC link having a first node and a second node to which solar power is applied [DC link coupled between solar converter (G5-G6), bidirectional battery converter (G7-G8) and inverter (G9-G12), a first node and a second node coupled between DC bus and the battery converter (G7-G8) ]; a converting circuit a first transistor [G7] and a second transistor [G8] connected in series such that an emitter [Source] of the first transistor [G7] is connected to a collector [Drain] of the second transistor [G8]; wherein a collector [Drain] of the first transistor [G7] is connected to the first node of the DC link and an emitter [Source] of the second transistor [G8] is connected to  the second node of the DC link [see Fig. 4], and wherein a base [Gate] of the first transistor and a base [Gate] of the second transistor [G8] are connected the processor [controller D via a driver circuit @ Fig. 4].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify as taught by Fahimi into that of NPL in order to provide the operation of converter more efficient and reliable.
Regarding claim 32, the combination including Fahimi further teach wherein the current signal is received from a battery charged by using a power received from the DC link to which the solar power is applied [par 0044, 0050-0051].  
Regarding claim 33, the combination including NPL further teaches wherein in the obtaining the control signal, the control signal is obtained by performing synchronous conversion and synchronous inverse conversion by using the frequency of the ripple [page 5559].  

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of NPL and Fahimi et al., in view of Lee et al. (KR 20150071508, previously cited).
Regarding claim 34, NPL discloses all limitations of claim 31 above and further NPL teaches the processor performs all pass filtering (APF) on the current signal received from the outside for a preset frequency range, and obtains the first signal and the second signal from a filtered signal [see Fig. 3, page 5559], but does not teach wherein the processor performs band pass filtering on the current signal received from the outside for a preset frequency range, and obtains the first signal and the second signal from a filtered signal. 
Lee teaches a controller 430 [Fig. 4] performs band pass filtering [400] on the current signal [IC] received from the outside for a preset frequency range, and obtains the first signal and the second signal from a filtered signal [see Fig. 4, par 0016-0018].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Lee into that of the combination NPL and  in order to isolate or filter out certain frequencies that lie within a particular band or range of frequencies for operating more efficient.
Response to Arguments
Applicant’s arguments with respect to claim(s) 15, 24 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836